 268DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe undersignedwill recommend that theRespondent,upon request, bargaincollectively with the Union as such representative,and if any understanding isreached, embodysuch understanding in a signed agreement.Upon thebasis of the foregoing findings of fact and upon the entire recordin the case,the undersigned makes the following:CONCLtTsIONs OF LAW 'a1.District Lodge #1, International Associationof Machinists is a labor organ-izationwithin themeaning of Section2 (5) of the Act.2.All production,maintenance,and shippingemployees of theRespondentemployed at its Philadelphia,Pennsylvania, plant, exclusiNa of all office clericalemployees,technical and engineeringemployees, guards, watchmen,professionalemployees,and all supervisors as definedin Section 2 (11) of the Act, constitutea unit appropriate for the purposesof collectivebargainingwithin themeaningof Section 9 (b) ofthe Act.3.On May25, 1949, District Lodge #1, International Association of Machinistswas, at all times since has been, and now is, the representative of a majority ofthe Respondent's employees in the appropriateunit describedabove for purposesof collective bargaining within the meaning of Section 9 (a) of the Act.4.By refusing since about January 9,1950, and thereafter,to bargain collec-tively withDistrict Lodge #1, International Associationof Machinists as theexclusive representative of all its employeesin the appropriateunit, the Re-spondent has engaged in and is engaging in unfair labor practices within themeaning of Section 8 (a) (5) and(1) of the Act.5.The aforesaid unfairlabor practicesare unfair labor practices affectingcommercewithin themeaning of Section 2 (6) and(7) of the Act.[Recommended Order omitted from publication in this volume.]18 The Respondent submitted separately numbered proposed findings of fact and conclu-sions oflaw.The undersigned accepts the proposed findings of fact numbered 1, 3, 6, 7,13, 18, 31, 36, and 45.The undersigned rejects the proposed findings of fact numbered5, 8, 12, 14, 19, 23, 24, 26, 27, 28, 30, 37, 38, 39, 40, 42, 43, 44, and 46The undersignedalso rejects the proposed findings of fact numbered 2, 4, 9, 10, 11, 15, 16, 17, 20, 21, 22, 25,29, 32, 33, 34, 35, and 41, because, as worded, he cannot accept them entirely. The,proposed conclusions of law numbered 1, 2, 3, and 4, are rejected..STATE CHEMICALCOMPANYandINTERNATIONAL BROTHERHOOD OFTEAMSTERS,CHAUFFEURS,WAREHOUSEMEN AND HELPERS OF AMERICA,AFL, LOCAL 577, PETITIONER.Case No. 16-RC-640. July 18, 1951Supplemental Decision and DirectionPursuant to a Decision and Direction of Election, issued in the aboveproceeding on February 8, 1951,1 an election by secret ballot was heldon March 3, 1951, under the direction and supervision of the Regional1Not reported in printed volumes of Board Decisions.95 NLRB No. 37. STATE CHEMICAL COMPANY269Director for the Sixteenth Region, among employees of the Employer'in the unit heretofore found appropriate.At the close of the election, a tally of ballots was served on the,parties.The tally showed that of approximately 14 eligible voters,8 cast °valid ballots, of which 5 were for the Petitioner and 3 weretagainst the Petitioner, and that 4 votes were challenged.Thereafter,the Petitioner filed timely objections to conduct affecting the resultsof the election.On March 14, 1951, the Regional Director issued and served uponthe parties his report on objections and challenges, in which he foundno merit in the objections and recommended that the objections beoverruled.He further found that S. Wilson and Allen L. Britton,challenged by the Petitioner and the Employer, respectively, wereeligible voters and recommended. that the challenges to their votes beoverruled.He further found that W. G. Spoonts and Leo Lovato,challenged by the Petitioner, were not eligible voters and recommendedthat the challenges to their ballots be sustained.On March 23, 1951, the Employer filed exceptions to the findingsand recommendations of the Regional Director as to the eligibility,ofSpoonts and Lovato.The Petitioner filed no exceptions to theRegional Director's report.On April 16, 1951, the Board issued an order directing that thehearing in this proceeding be reopened to take testimony as to theeligibility 'of Spoonts and Lovato.(On May 15, 1951, further hearing was held before Ralph E. Ken-nedy, hearing officer.The hearing officer's rulings iiiade at the re-opened hearing are free from prejudicial error and are hereby affirmed.In its decision, the Board found, in accordance with the agreement,of the parties, that all drivers, warehousemen, helpers, and shipping.and receiving clerks at the Employer's Amarillo, Texas, store, exclud-ing office and clerical employees, watchmen, guards and supervisors,constitute a unit appropriate for the purposes of collective bargaining.At the original hearing, the Employer submitted a list of proposed'eligible employees on which Spoonts and Lovato were classified asreceiving clerks.There were no other employees listed as receivingclerks.No issue was raised at the hearing with respect to the eligi-bility of Spoonts and Lovato.2Spoonts and Lovato receive all merchandise delivered to the Em-ployer's warehouses, check bills of lading, and make out receivingWe do not agree with the Employer's contention that the Petitioner is estopped to,raise anissue with respect to the eligibility of Spoonts and Lovato because it did notchallenge their classifications on this list.The facts respecting their work were not'fullydisclosedat the original hearing.TyreBrothersClass&PaintCompany,B8 NLRB 65, and cases cited therein. 270DECISIONS OF NATIONAL LABOR RELATIONS BOARDslips on each delivery.Theyspend a majority of their time perform-ing these receiving duties.When theyare not needed for this work,they fill in their time in the Employer's front office, doing whatever.other jobstheymay be directedto do bythe Employer's president.Some of the workdirectlyrelates to their duties in the warehousewith respect to the receipt of goods, other office work is unrelated toreceiving work.In the performance of this unrelated work, they mayuse the usual office machines,such- as typewriters and adding machines.Lovato, in the absence of the regular bookkeeper,occasionally does.mechanical posting.Both Spoonts and Lovato report to work withother warehouse employees.Office employees report to work one-On the basis of these facts,and the entire record in the case, includ-ing the record made at the reopened hearing, we conclude,contraryto the Regional Director, thatSpoonts and Lovato are receiving clerksand as such,included in the unit found appropriate.As such, theyare eligible voters in the election.We therefore reject the RegionalDirector's recommendationthat thechallenges to their ballots be sus-tained,and overrule the challenges.As noted above, Regional Director foundthat S.Wilson and AllenL. Britton were eligible voters and recommended that their ballots.be opened and counted.No exceptions were filed to these findingsand recommendations.The Petitioner likewise filed no exceptionsto the Regional Director's findingthatits objections were without,merit and his recommendationthat theybe overruled.We adopt.the Regional Director's findings and recommendationswithrespect,to the eligibility of Wilsonand Britton,and his recommendation thatthe objections be overruled.In accordancewiththe above findings, we shall direct that theRegional Director open and count the ballots of Wilson, Britton,Spoonts, and Lovato and prepare a supplementary tally of ballots, in-cluding the count of these four ballots.Direction.As part of the investigation to ascertain representatives for thepurpose of collective bargaining with the Employer, the RegionalDirector for the Sixteenth Region shall, pursuant to National Labor.Relations Board Rules and Regulations, within 10 days from the dateof this Direction, open and count the ballots of S. Wilson, Allen L.Britton,W. S..Spoonts, and Leo Lovato, and thereafter prepare andcause to be served upon the parties a supplemental tally of ballots,including therein the count of these four ballots; and take such furthersteps as may thereafter be appropriate.